Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 10/11/2022 has been entered. Claims 1, 2, 4, 16, and 18 have been amended. Claims 1-20 remain pending in the application. Rejections of claim 16 under 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) are withdrawn.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. (FP 7.30.01)


4.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. (FP 7.31.01).
	Claim 1 recites the new limitations “a back crystal surrounding each of the plurality of windows …… emitting first light through the back crystal …… receiving second light through the back crystal”, which are not supported by the original disclosure and therefore constitutes new matter (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o)).  According to original disclosure:
[0041] “Back crystal 718 can include ledges 748 for attaching windows 701”, and “… the light reflected back can be lost and absorbed by back crystal 718…”
[0042] “… reflective surfaces 747 can be disposed on one or more sides of ledges 748 …”, and “With reflective surfaces 747, reflected light incident on ledges 748 can be reflected and/or scattered back to skin 720 and can be recycled instead of being lost”.
[0043] “With reflective surfaces 747 disposed on the inner sides of back crystal 718 cavity, reflected light incident on the inner sides can reflect and/or scatter back towards skin 720 and can be recycled to minimize any lost or absorbed light signal”.
[0047] “one or more of back crystal 718 and component mounting plane 746 can be made of a reflective material. In some examples, back crystal 718 and component mounting plane 746 can be made of the same material. In some examples, back crystal 718 or component mounting plane 746 or both can be the same material as reflective surfaces 747”. 
Furthermore, Figs. 3B, 4B, 5B, and 7B-7E disclose light is transmitted through the first window and the second window rather than the back crystal.  Therefore, nowhere in the specification and drawings discloses “a plurality of light emitters for emitting first light through the back crystal” and “a plurality of light sensors for receiving second light through the back crystal”. Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention. Claims 2-20 are rejected as being dependent upon rejected base claim.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the new limitations “a back crystal surrounding each of the plurality of windows …… emitting first light through the back crystal …… receiving second light through the back crystal”, which is not supported by the original disclosure and therefore constitutes new matter (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o)).  According to original disclosure:
[0041] “Back crystal 718 can include ledges 748 for attaching windows 701”, and “… the light reflected back can be lost and absorbed by back crystal 718…”
[0042] “… reflective surfaces 747 can be disposed on one or more sides of ledges 748 …”, and “With reflective surfaces 747, reflected light incident on ledges 748 can be reflected and/or scattered back to skin 720 and can be recycled instead of being lost”.
[0043] “With reflective surfaces 747 disposed on the inner sides of back crystal 718 cavity, reflected light incident on the inner sides can reflect and/or scatter back towards skin 720 and can be recycled to minimize any lost or absorbed light signal”.
[0047] “one or more of back crystal 718 and component mounting plane 746 can be made of a reflective material. In some examples, back crystal 718 and component mounting plane 746 can be made of the same material. In some examples, back crystal 718 or component mounting plane 746 or both can be the same material as reflective surfaces 747”.  
Therefore, the back crystal is not capable of transmitting light. The claimed subject matters in claim 1 is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 2-20 are rejected as being dependent upon rejected base claim.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
7.	Claims 1-2 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NIJAGUNA (US 20120223231 A1).
Regarding claim 1, NIJAGUNA (Figs. 1-7) discloses an electronic device comprising:
a plurality of windows (Figs. 3-7 and [0038]; each light emitter 20 has a corresponding window, and each light receiver 30 has a corresponding window); 
a back crystal (Figs. 3-7; mount 40 including metal coating; [0033], [0036]-[0037]) surrounding each of the plurality of windows (Figs. 3-7);
a plurality of light emitters for emitting first light (Figs. 5-7; light emitters 20) through the back crystal; 
a light emitting section including: a plurality of first cavities through which the first light is emitted (Figs. 1-4; each light emitter 20 is disposed in a cavity), and a plurality of first reflectors circumferentially surrounding the plurality of first cavities (Figs. 3-4; metal layer (gray color) circumferentially surrounding the cavity of each light emitter 20 to shield light, metallic material such as copper reflects light; [0033], [0036]-[0037]); 
a plurality of light sensors for receiving second light (Figs. 5-7; light receivers 30) through the back crystal; and 
a light sensing section including: a plurality of second cavities through which the second light is received (Figs. 1-4; each light receiver 30 is disposed in a cavity), and a plurality of second reflectors circumferentially surrounding the plurality of second cavities (Figs. 3-4; metal layer (gray color) circumferentially surrounding the cavity of each light receiver 30 to shield light, metallic material such as copper reflects light; [0033], [0036]-[0037]).
Examiner note: “back crystal” is interpreted according to [0041]-[0043] and [0047] of the specification. Since the specification does not clearly disclose the material or structure that forms the back crystal, claim interpretation of back crystal is also referred to Brzezinski (US 20180054077 A1; [0041] and [0055] of specification), which was filed by the same assignee Apple Inc.

Regarding claim 2, NIJAGUNA (Figs. 1-7) discloses the electronic device of claim 1, wherein the light emitting section further includes a plurality of first windows of the plurality of windows ([0038]; each light emitter has a corresponding window), and the light sensing section further includes a plurality of second windows of the plurality of windows ([0038]; each light receiver has a corresponding window).

Regarding claim 18, NIJAGUNA (Figs. 1-7) discloses a method for operating an optical sensing system having a back crystal (Figs. 3-7; mount 40 including metal coating; [0033], [0036]-[0037]), the method comprising: 
emitting first light from a plurality of light emitters (Figs. 5-7; light emitters 20) through a light emitting section, the light emitting section including a plurality of first cavities (Figs. 1-4; each light emitter 20 is disposed in a cavity), a plurality of first reflectors (Figs. 3-4; metal layer (gray color) such as coated copper reflects light; [0033], [0036]-[0037]), and a plurality of first windows (Figs. 3-7 and [0038]; each light emitter 20 has a corresponding window), the plurality of first windows surrounded by the back crystal (Figs. 3-7; mount 40 including metal coating; [0033], [0036]-[0037]), wherein the plurality of first reflectors circumferentially surrounds the plurality of first cavities (Figs. 3-4; metal layer (gray color) circumferentially surrounding the cavity of each light emitter 20 to shield light, metallic material such as copper reflects light; [0033], [0036]-[0037]); returning at least a portion of the first light using the plurality of first reflectors (Figs. 3-4; metal layer (gray color) such as coated copper reflects returning light; [0033], [0036]-[0037]); receiving second light by a plurality of light sensors (Figs. 5-7; light receivers 30) through a light receiving section, the light receiving section including a plurality of second cavities (Figs. 1-4; each light emitter 20 is disposed in a cavity), a plurality of second reflectors (Figs. 3-4; metal layer (gray color) such as coated copper reflects light; [0033], [0036]-[0037]), and a plurality of second windows (Figs. 3-7 and [0038]; each light receiver 30 has a corresponding window), the plurality of second windows surrounded by the back crystal (Figs. 3-7; mount 40 including metal coating; [0033], [0036]-[0037]), wherein the plurality of second reflectors circumferentially surrounds the plurality of second cavities (Figs. 3-4; metal layer (gray color) circumferentially surrounding the cavity of each light receiver 30 to shield light, metallic material such as copper reflects light; [0033], [0036]-[0037]); and returning at least a portion of light incident on the plurality of second reflectors (Figs. 3-4; metal layer (gray color) such as coated copper reflects returning light; [0033], [0036]-[0037]).
Examiner note: “back crystal” is interpreted according to [0041]-[0043] and [0047] of the specification. Since the specification does not clearly disclose the material or structure that forms the back crystal, claim interpretation of back crystal is also referred to Brzezinski (US 20180054077 A1; [0041] and [0055] of specification), which was filed by the same assignee Apple Inc.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
9.	Claims 4-7, 9, 14, and 17-19 are rejected under 35 U.S.C. 103 as unpatentable over NIJAGUNA (US 20120223231 A1) in view of Pantfoerder (US 20120295665 A1).
Regarding claim 4, NIJAGUNA (Figs. 1-7) discloses discloses the electronic device of claim 2, but does not disclose wherein first portions of the back crystal form first ledges and second portions of the back crystal form second ledges. However, Pantfoerder (e.g., Fig. 3) discloses an electronic device further comprising: a back crystal (frame 14), wherein first portions of the back crystal form first ledges and second portions of the back crystal form second ledges (e.g., Fig. 3; frame 14 has a first extensions and a second extensions), wherein the first window (e.g., Fig. 3; first window 15) is attached to or touching the first ledge (first extension of frame 14), and the second window (e.g., Fig. 3; second window 15) is attached to or touching the second ledge (first extension of frame 14). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the plurality of light emitters and light sensors of the optical sensor of NIJAGUNA, which result in an arrangement, wherein the plurality of first windows is attached to or touching the first ledges, and the plurality of second windows is attached to or touching the second ledges. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 5, NIJAGUNA in view of Pantfoerder discloses the electronic device of claim 4, the combination of NIJAGUNA (Figs. 1-7) and Pantfoerder (e.g., Fig. 3) discloses the electronic device further comprising: an optical isolation (middle frame 14) located between the plurality of first cavities (first cavity to accommodate LED 3) and the plurality of second cavities (second cavity to accommodate photo sensor 4), wherein the first ledges (first extension of frame 14) are located between the optical isolation (middle frame 14) and the plurality of first windows (first window 15), and the second ledges (second extension of frame 14) are located between the optical isolation (middle frame 14) and the plurality of second windows (second window 15). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the optical sensor of NIJAGUNA for the same reason above.

Regarding claim 6, NIJAGUNA in view of Pantfoerder discloses the electronic device of claim 5, the combination of NIJAGUNA (e.g., Figs. 1-7) and Pantfoerder (e.g., Figs. 3-4) discloses the electronic device further comprising: adhesive (adhesive 16) located between the first ledges (first extension of frame 14) and the plurality of first windows (first window 15) and further located between the second ledges (second extension of frame 14) and the plurality of second windows (second window 15). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the optical sensor of NIJAGUNA for the same reason above.

Regarding claim 7, NIJAGUNA in view of Pantfoerder discloses the electronic device of claim 2, Pantfoerder (e.g., Fig. 3) discloses wherein the light emitter (LED 3) emits the first light through top and bottom surfaces of the first window (first window 15), wherein a portion of the first reflector (first opaque layer structure 13) is located along side surfaces of the first window (first window 15). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the plurality of light emitters and light sensors of the optical sensor of NIJAGUNA, which result in an arrangement, wherein the plurality of light emitters emits the first light through top and bottom surfaces of the plurality of first windows, wherein a portion of the plurality of first reflectors is located along side surfaces of the plurality of first windows. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 9, NIJAGUNA in view of Pantfoerder discloses the electronic device of claim 2, Pantfoerder (e.g., Fig. 3) discloses wherein the light sensor (photo sensor 4) receives the second light through top and bottom surfaces of the plurality of second window (second window 15), wherein a portion of the second reflector (second opaque layer structure 13)  is located along side surfaces of the second window (second window 15). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the plurality of light emitters and light sensors of the optical sensor of NIJAGUNA, which result in an arrangement, wherein the plurality of light sensors receives the second light through top and bottom surfaces of the plurality of second windows, wherein a portion of the plurality of second reflectors is located along side surfaces of the plurality of second windows. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 14, NIJAGUNA in view of Pantfoerder discloses the electronic device of claim 1, Pantfoerder (e.g., Fig. 3) discloses wherein the second reflector is configured to selectively return one or more colors of incident light while selectively absorbing one or more other colors of the incident light (Figs. 3-5; second reflector including layers 13 and 21, layer 21 passes visible light and absorbs infrared light; [0023]-[0025]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the plurality of light emitters and light sensors of the optical sensor of NIJAGUNA, The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 17, NIJAGUNA in view of Pantfoerder discloses the electronic device of claim 1, Pantfoerder (e.g., Figs. 2-3) discloses wherein reflecting surfaces of the plurality of first reflectors (opaque layer structure 13) face an external housing of the device (housing of device 10), and reflecting surfaces of the plurality of first reflectors (opaque layer structure 13) face the external housing of the device  (housing of device 10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the electronic device of NIJAGUNA, The combination/motivation would be to provide an optical sensor integrated with a mobile device.

Regarding claim 19, NIJAGUNA (Figs. 1-7) discloses the method of claim 18, but does not disclose wherein the portion of light incident on the plurality of second reflectors to a skin of a user. However, Pantfoerder (e.g., Fig. 3) discloses wherein the portion of light incident on the plurality of second reflectors to a skin of a user (e.g., Fig. 3 and [0023]; skin). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the optical sensor of NIJAGUNA. The combination/motivation would be to provide an optical sensor integrated with a mobile device for proximity sensing or physiological detection.

10.	Claims 1-3, 18, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Svajda (US 20110248152 A1) in view of Kerness (US 20140231635 A1).
Regarding claim 1, Svajda (e.g., Figs. 2-3 and 5-6) discloses an electronic device comprising: 
a plurality of windows (e.g., Fig. 2; each light emitter has a corresponding window 204, and each light receiver has a corresponding window 208; [0038]-[0039]); 
a back crystal (e.g., Figs. 2-3 and 5-6; substrate 202, 302, 502, or 602) surrounding each of the plurality of windows (window 204 and window 208);
a plurality of light emitters for emitting first light (e.g., Fig. 5; LEDs 514, 516, 518, and 520) through the back crystal ([0046]); 
a light emitting section including: a plurality of first cavities through which the first light is emitted (e.g., Figs. 2-3 and 5-6; each LED is disposed in a cavity); 
a plurality of light sensors for receiving second light (e.g., Fig. 5; photo sensors 562, 564, 566, and 568) through the back crystal ([0046]); and 
a light sensing section including: a plurality of second cavities through which the second light is received (e.g., Figs. 2-3 and 5-6; each photo sensor is disposed in a cavity).

Svajda (e.g., Figs. 2-3 and 5-6) discloses the first cavity may include a plurality of first reflectors (e.g., Fig. 5; reflector 565), but does not disclose a plurality of first reflectors circumferentially surrounding the plurality of first cavities and a plurality of second reflectors circumferentially surrounding the plurality of second cavities. However, Kerness (e.g., Figs. 1-4) discloses an electronic device similar to that disclosed by Svajda, comprising: a plurality of windows (windows 114); a back crystal (substrate 104) surrounding each of the plurality of windows (window 114); a light emitter for emitting first light (light source 110-1); a light emitting section including: a first cavity through which the first light is emitted (cavity 108-1); and a plurality of first reflectors (reflectors 130-1) circumferentially surrounding the first cavity (cavity 108-1); a light sensor for receiving second light (photo sensor 110-3); and a light sensing section including: a second cavity through which the second light is received (cavity 108-3), and a plurality of second reflectors (reflectors 130-2) circumferentially surrounding the second cavity (cavity 108-3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kerness to the plurality of light emitters and light sensors of the optical sensor of Svajda, which would result in a plurality of first reflectors circumferentially surrounding the plurality of first cavities and a plurality of second reflectors circumferentially surrounding the plurality of second cavities. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 2, Svajda in view of Kerness discloses the electronic device of claim 1, Svajda (e.g., Figs. 2-3 and 5-6) discloses wherein the light emitting section further includes a plurality of first windows of the plurality of windows (each light emitter has a corresponding window 204; [0038]-[0039]), and the light sensing section further includes a plurality of second windows of the plurality of windows (each light receiver has a corresponding window 208; [0038]-[0039]). Kerness (e.g., Figs. 2-4) also discloses each light emitter 110-1 has a corresponding window 114-1 and each light receiver 110-3 has a corresponding window 114-2. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Pantfoerder to the optical sensor of Kerness. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 3, Svajda in view of Kerness discloses the electronic device of claim 2, the combination of  Svajda and Kerness (e.g., Figs. 2-4) discloses the electronic device further comprising: an optical isolation (isolation structure 104 or 134) located between the plurality of first cavities (cavity 108-1) and the plurality of second cavities (cavity 108-3), wherein the plurality of first reflectors (reflectors 130-1) is located between the optical isolation (isolation structure 104 or 134) and the plurality of first windows (window 114-1), and wherein the plurality of second reflectors (reflectors 130-2) is located between the optical isolation (isolation structure 104 or 134) and the plurality of second windows (window 114-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kerness to the plurality of light emitters and light sensors of the optical sensor of Svajda. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 18, Svajda (e.g., Figs. 2-3 and 5-6) discloses a method for operating an optical sensing system having a back crystal, the method comprising: 
emitting first light from a plurality of light emitters (e.g., Fig. 5; LEDs 514, 516, 518, and 520) through a light emitting section, the light emitting section including a plurality of first cavities (e.g., Figs. 2-3 and 5-6; each LED is disposed in a cavity), and a plurality of first windows (each light emitter and cavity has a corresponding window 204; [0038]-[0039]); the plurality of first windows (window 204) surrounded by the back crystal (e.g., Figs. 2-3 and 5-6; substrate 202, 302, 502, or 602),
receiving second light by a plurality of light sensors (e.g., Fig. 5; photo sensors 562, 564, 566, and 568) through a light receiving section, the light receiving section including a plurality of second cavities (e.g., Figs. 2-3 and 5-6; each photo sensor is disposed in a cavity), and a plurality of second windows (each light receiver has a corresponding window 208; [0038]-[0039]), the plurality of second windows (window 208) surrounded by the back crystal (e.g., Figs. 2-3 and 5-6; substrate 202, 302, 502, or 602).

Svajda (e.g., Figs. 2-3 and 5-6) discloses the first cavity may include a plurality of first reflectors (e.g., Fig. 5; reflector 565), but does not disclose a plurality of first reflectors circumferentially surrounding the plurality of first cavities and a plurality of second reflectors circumferentially surrounding the plurality of second cavities. However, Kerness (e.g., Figs. 1-4) discloses an electronic device similar to that disclosed by Svajda, comprising: a plurality of windows (windows 114); a back crystal (substrate 104) surrounding each of the plurality of windows (window 114); a light emitter for emitting first light (light source 110-1); a light emitting section including: a first cavity through which the first light is emitted (cavity 108-1); and a plurality of first reflectors (reflectors 130-1) circumferentially surrounding the first cavity (cavity 108-1); returning at least a portion of the first light using the plurality of first reflectors (reflectors 130-1); a light sensor for receiving second light (photo sensor 110-3); and a light sensing section including: a second cavity through which the second light is received (cavity 108-3), and a plurality of second reflectors (reflectors 130-2) circumferentially surrounding the second cavity (cavity 108-3); and returning at least a portion of light incident on the plurality of second reflectors (reflectors 130-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kerness to the plurality of light emitters and light sensors of the optical sensor of Svajda, which would result in a plurality of first reflectors circumferentially surrounding the plurality of first cavities and a plurality of second reflectors circumferentially surrounding the plurality of second cavities. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 20, Svajda in view of Kerness discloses the method of claim 18, Kerness (e.g., Figs. 2-4) discloses wherein at least a portion of the received second light includes the portion of the light incident on the plurality of second reflectors (reflectors 130-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kerness to the optical sensor of Svajda. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

11.	Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as unpatentable over NIJAGUNA (US 20120223231 A1) in view of Tu (US 20150279827 A1).
Regarding claim 8, NIJAGUNA (Figs. 1-7) discloses the electronic device of claim 2, wherein the plurality of light emitter emits (Figs. 5-7; light emitters 20) the first light through top and bottom surfaces of the plurality of first windows ([0038]; each light emitter has a corresponding window), but does not disclose wherein at least a portion of the plurality of first reflectors is located along portions of the top surface of the plurality of first windows. However, Tu (e.g., Fig. 5) discloses an electronic device similar to that disclosed by NIJAGUNA, wherein the light emitter emits (light emitters 70) the first light through top and bottom surfaces of the plurality of first windows (window 60), wherein at least a portion of the plurality of first reflectors (top metal layer 50) is located along portions of the top surface of the first window (window 60). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tu to the optical sensor of NIJAGUNA, which would result in wherein at least a portion of the plurality of first reflectors is located along portions of the top surface of the plurality of first windows. The combination/motivation would be to provide an alternative design of an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 10, NIJAGUNA (Figs. 1-7) discloses the electronic device of claim 2, wherein the plurality of light sensors (Figs. 5-7; light receivers 30) receives the first light through top and bottom surfaces of the plurality of second windows ([0038]; each light emitter has a corresponding window), but does not disclose wherein at least a portion of the plurality of second reflectors is located along portions of the top surface of the plurality of second windows. However, Tu (e.g., Fig. 5) discloses an electronic device similar to that disclosed by NIJAGUNA, wherein the light sensor (light receiver 30) receives the first light through top and bottom surfaces of the plurality of second windows (window 60), wherein at least a portion of the plurality of second reflectors (top metal layer 50) is located along portions of the top surface of the of second window (window 60). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tu to the optical sensor of NIJAGUNA, which would result in wherein at least a portion of the plurality of second reflectors is located along portions of the top surface of the plurality of second windows. The combination/motivation would be to provide an alternative design of an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 11, NIJAGUNA (Figs. 1-7) discloses the electronic device of claim 2, but does not disclose wherein the plurality of first windows is located between the plurality of first reflectors and the plurality of first cavities, and the plurality of second windows is located between the plurality of second reflectors and the plurality of second cavities. However, Tu (e.g., Fig. 5) discloses an electronic device similar to that disclosed by NIJAGUNA, wherein the first window (first window 60) is located between the plurality of first reflectors (first top metal layers 50) and the first cavity (cavity 531), and the of second window (second window 60) is located between the plurality of second reflectors (second top metal layers 50) and the second cavity (cavity 533). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tu to the optical sensor of NIJAGUNA, which would result in wherein the plurality of first windows is located between the plurality of first reflectors and the plurality of first cavities, and the plurality of second windows is located between the plurality of second reflectors and the plurality of second cavities. The combination/motivation would be to provide an alternative design of an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 12, NIJAGUNA (Figs. 1-7) discloses the electronic device of claim 1, wherein the plurality of first cavities has first apertures with first sizes (Figs. 1-4; each light emitter 20 is disposed in a cavity), and the plurality of second cavities has second apertures with second sizes (Figs. 1-4; each photo sensor 30 is disposed in a cavity), but does not disclose the second sizes being less than the first sizes. However, Tu (e.g., Fig. 5) discloses an electronic device similar to that disclosed by NIJAGUNA, wherein the first cavity (light emitter 70 is disposed in a cavity 531) has first aperture with first size (opening 51), and the second cavity (light emitter 30 is disposed in a cavity 533) has second aperture with second size (opening 55), the second size being less than the first size (opening 55 has a small size than opening 51). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tu to the optical sensor of NIJAGUNA, which would result in wherein the plurality of first cavities has first apertures with first sizes, and the plurality of second cavities has second apertures with second sizes, the second sizes being less than the first sizes. The combination/motivation would be to provide an alternative design of an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 13, NIJAGUNA in view of Tu discloses the electronic device of claim 12, Tu (e.g., Fig. 5) discloses wherein the light emitting section further includes a first window (window 60 of cavity 531), and the light sensing section further includes a second window (window 60 of cavity 533), wherein diameters of the plurality of first window are larger than the first sizes (window 60 of cavity 531 has a diameter larger than opening 51), and diameters of the plurality of second windows are larger than the second sizes (window 60 of cavity 533 has a diameter larger than opening 51). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tu to the optical sensor of NIJAGUNA, which would result in wherein the light emitting section further includes a plurality of first windows, and the light sensing section further includes a plurality of second windows, wherein diameters of the plurality of first windows are larger than the first sizes, and diameters of the plurality of second windows are larger than the second sizes. The combination/motivation would be to provide an alternative design of an optical sensor with a reduced undesired light signal and improved detection sensitivity.

12.	Claims 15-16 are rejected under 35 U.S.C. 103 as unpatentable over NIJAGUNA (US 20120223231 A1) in view of Rudmann (US 20150204511 A1).
Regarding claim 15, NIJAGUNA (Figs. 1-7) discloses the electronic device of claim 1,but does not disclose wherein the plurality of first reflectors, the plurality of second reflectors, or both include a pattern or a grating for selectively directing incident light based one or more properties of the incident light. However, Rudmann (e.g., Fig. 15) discloses an electronic device similar to that disclosed by NIJAGUNA, wherein the second reflector include a pattern or a grating for selectively directing incident light based one or more properties of the incident light (e.g., Fig. 15; second reflector including a reflective grating 36, according to grating equation, a grating directs an incident light based on a wavelength or a color of the incident light). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tu to the optical sensor of NIJAGUNA, which would result inwherein the plurality of first reflectors, the plurality of second reflectors, or both include a pattern or a grating for selectively directing incident light based one or more properties of the incident light. The combination/motivation would be to provide an optical sensor with a reduced undesired light signal and improved detection sensitivity.

Regarding claim 16, NIJAGUNA (Figs. 1-7) discloses the electronic device of claim 15, Rudmann (e.g., Fig. 15) disclose wherein the selective direction of the incident light includes: returning a portion of the incident light having a first wavelength in a first direction, and returning a portion of the incident light having a second wavelength in a second direction, the first wavelength different from the second wavelength, and the first direction different from the second direction (e.g., Fig. 15; Rudmann teaches the second reflector including a reflective grating 36, according to grating equation, dsinθ=nλ, a grating directs an incident light based on a wavelength or a color of the incident light, an incident light having a first wavelength λ1 is diffracted to a first direction with a diffraction angle θ1, an incident light having a second wavelength λ2 is diffracted to a second direction with a diffraction angle θ2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Tu to the optical sensor of NIJAGUNA for the same reason above.

Response to Arguments
13.	Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
14.	Regrading claim 1, applicant has amended claims 1 by adding new limitations "a back crystal surrounding each of the plurality of windows …… emitting first light through the back crystal …… receiving second light through the back crystal". Applicant further argues that the cited references do not disclose the new limitations of amended claim 1. 
The examiner respectfully disagrees with applicant’s arguments. First of all, the new limitations are not supported by the original disclosure and therefore constitutes new matter (see rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA )).

Regrading claim 18, applicant has amended claims 1 by adding new limitations “the plurality of first windows surrounded by the back crystal” and “the plurality of second windows surrounded by the back crystal”.
First of all, “back crystal” is interpreted according to [0041]-[0043] and [0047] of the specification. Since the specification does not clearly disclose the material or structure that forms the back crystal, claim interpretation of “back crystal” is also referred to Brzezinski (US 20180054077 A1; [0041] and [0055] of specification), which was filed by the same assignee Apple Inc. NIJAGUNA (Figs. 1-7) discloses an electronic device comprising: a plurality of light emitter 20 and a plurality of light receiver 30, each light emitter 20 is disposed in a cavity and has a corresponding window, and each light receiver 30 is disposed in a cavity and has a corresponding window (Figs. 3-7 and [0038]). NIJAGUNA (Figs. 1-7) also discloses a back crystal (Figs. 3-7; mount 40 and metal coating; [0033], [0036]-[0037]) surrounding each of the plurality of windows. The examiner further cites Svajda as a reference. Svajda (e.g., Figs. 2-3 and 5-6) discloses an electronic device comprising: a plurality of light emitter (e.g., Fig. 5; LEDs 514, 516, 518, and 520) and a plurality of light receiver (e.g., Fig. 5; photo sensors 562, 564, 566, and 568), each light emitter is disposed in a cavity and has a corresponding window 204, and each light receiver is disposed in a cavity and has a corresponding window 208. Svajda (e.g., Figs. 2-3 and 5-6) discloses also discloses a back crystal (e.g., Figs. 2-3 and 5-6; substrate 202, 302, 502, or 602; [0046]) surrounding each of the plurality of windows. In addition, Kerness (e.g., Figs. 1-4) also discloses an electronic device similar to that disclosed by Svajda, comprising: a plurality of windows 114; a back crystal (mounting substrate 104) surrounding each of the plurality of windows 114.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691